Citation Nr: 1637042	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-06 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than November 15, 2002 for the grant of service connection for posttraumatic stress disorder (PTSD), including the question of whether there was CUE in a July 1985 rating decision.  

2.  Entitlement to an initial rating in excess of 70% for PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.  



REPRESENTATION

Appellant represented by:	Joseph Moore, Esquire



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from December 1960 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Cleveland, Ohio.  

The issues on appeal were before the Board in May 2015.  At that time, the Board, in pertinent part, denied the claim of entitlement to an earlier effective date for the grant of service connection for PTSD, denied the claim of entitlement to an increased rating for PTSD and remanded the claim of entitlement to TDIU.  

The Veteran appealed the denial of his earlier effective date and increased rating claims to the United States Court of Appeals for Veterans Claims (the Court).  In February 2016, the Court signed an Order which vacated that portion of the Board's May 2015 decision which denied the claim of entitlement to an earlier effective date for the grant of service connection for PTSD and denied the claim of entitlement to an increased rating for PTSD and remanded the issues back to the Board for further adjudication consistent with the terms of the Joint Motion for Remand.  

The current record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to an initial rating in excess of 70% for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On March 14, 1985, the Veteran submitted his original application for compensation which has been construed including a claim of entitlement to service connection for PTSD.  

2.  In a July 1985 rating decision, the RO denied service connection for PTSD.  

3.  The July 1985 rating decision which denied service connection for PTSD contained clear and unmistakable error in failing to grant service connection for PTSD.  The correct facts, as they were known at the time, were not before the adjudicator and the statutory or regulatory provisions extant at the time were incorrectly applied.  


CONCLUSIONS OF LAW

1.  The denial of service connection for PTSD in the July 1985 rating decision contained CUE; the criteria for service connection for PTSD were met.  38 U.S.C.A. § 5109A (West 2015); 38 C.F.R. § 3.105 (2015).

2.  The criteria for assignment of an earlier effective date of March 14, 1985, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Based on the outcome of the decision set out below which is in the Veteran's favor, no discussion of whether the requirements of the Veterans Claims Assistance Act of 2000 has been complied with is required.  



Entitlement to an Earlier Effective Date for the 
Grant of Service Connection for PTSD

The Veteran filed a claim to establish entitlement to service connection for shaking (nerves) that was received at the RO on March 14, 1985.  Service connection for anxiety disorder, post-traumatic stress disorder, was denied in a July 1985 rating decision, which, in essence, determined that there was no evidence of any nervous disorder being treated in service; that the symptomatology made by the Veteran of PTSD was not compatible with the general signs of PTSD and that there was no evidence of any stressors; and that there was no evidence that the Veteran received any wounds as the result of enemy action.  Notice of this rating decision was sent by letter dated August 8, 1985.  The Veteran did not appeal and the March 1985 rating decision which became final.  See 38 U.S.C.A. § 4005 (c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985).

The Veteran filed a claim to reopen that was received by the RO on November 15, 2002.  The RO declined to reopen the claim in a January 2003 rating decision and confirmed and continued its decision in a June 2003 rating decision.  The Veteran appealed.  In an August 2008 decision, the Board declined to reopen the previously denied claim of entitlement to service connection for PTSD.  The Veteran appealed the Board's August 2008 decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the August 2008 Board decision.  In a July 2010 decision, the Board reopened the previously denied claim for service connection for PTSD and granted it on the merits.  In a September 2010 rating decision, the RO effectuated the Board's decision and granted service connection for PTSD, assigning a 30 percent evaluation effective November 15, 2002, the date on which the Veteran's claim to reopen had been received.

The Veteran essentially argues that the effective date for the grant of service connection for PTSD should go back to the date he originally filed his claim in March 1985.  He has raised two theories since the date on which the Veteran's service records were associated with his claims folder was ambiguous.  The Veteran asserts that if service records corroborating his combat service were of record at the time of the July 1985 rating decision, that decision was clearly and unmistakably erroneous.  The Veteran also asserts that if service records corroborating his combat service were not of record at the time of the July 1985 rating decision, an earlier effective date is warranted under 38 C.F.R. § 3.156 (c).  

At this juncture, the Board notes that the service treatment records referenced by the Veteran, as well as his DD 214 showing receipt of the Combat Infantryman Badge, were of record at the time the RO issued the July 1985 rating decision.  Service treatment records were associated with the claims file on May 10, 1985, see VA Form 3101, and the DD 214 was submitted by the Veteran with his original claim received March 14, 1985.  Given the foregoing, entitlement to an earlier effective date pursuant to 38 C.F.R. § 3.156 (c) is not warranted, and the Board will only address the claim for entitlement to an earlier effective date on the basis of CUE.

The essence of the Veteran's claim on the basis of CUE is that the July 1985 rating decision, which cited "no evidence of any stressors" and "no evidence that the vet[eran] received any wounds as the result of enemy action" contained several errors or that the RO overlooked several key pieces of evidence.  The Veteran specifically points to his DD 214 showing receipt of a Combat Infantryman Badge, which substantiates that he was exposed to combat stressors, and a November 1965 U.S. Field Medical Card, which indicates that he sustained a wound to his left hip and buttocks.  

The Veteran contends that the Combat Infantryman Badge is an official record showing that he served in combat; that the July 1985 rating decision that denied the claim based on a lack of confirmed stressors is clearly and unmistakably erroneous given that he served in combat; that a finding that a Veteran with a Combat Infantryman Badge noted on his DD 214 did not serve in combat is plainly erroneous; and that a finding that the Veteran was exposed to combat and the stressors inherent therein would have resulted in a grant of service connection for PTSD.  

The Veteran acknowledges that VA determined that he did not have an active diagnosis of PTSD, since a May 1985 VA examination had found this disability to be "in remission," although it also diagnosed generalized anxiety disorder.  He asserts, however, that the fact of the matter is that he was still experiencing active psychiatric symptomatology that was not attributed to any cause other than service and that VA recognition of his combat exposure and injuries would have required a more favorable outcome of his case in July 1985.

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2015); 38 C.F.R. § 3.400 (2015).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. §3.400 (r) (2015).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101 (a) (West 2015); 38 C.F.R. § 3.151 (a) (2015).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1 (p), 3.155(a) (2015).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  

Under 38 C.F.R. § 3.105 (a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The Board now turns to the issue of whether there is any evidence to support the assignment of an effective date earlier than November 15, 2002, for the grant of service connection for PTSD on the basis of CUE.  

The Board finds that the July 1985 rating decision erred in holding that there was no evidence that the Veteran was exposed to any stressors since his DD 214 clearly noted his receipt of the Combat Infantryman Badge which denotes his participation in combat and, therefore, his exposure to stressful circumstances.  The Board also finds that the RO erred in determining that there was no evidence that the Veteran received any wounds as the result of enemy action because the service treatment records corroborate the Veteran's assertion that a November 1965 U.S. Field Medical Card indicates that he sustained a fragment wound to his left hip and buttocks.  

The Board finds the RO erred in its determination that the symptomology "made by the veteran of post-traumatic stress disorder is not compatible with the general signs of post-traumatic stress disorder and there is no evidence of any stressors."  This statement is somewhat confusing on its face.  It appears to the Board that the RO was trying to indicate that the PTSD diagnosis was not a good one as there were no confirmed in-service stressors.  As set out above, this is not true.  If the RO was attempting to indicate that the actual symptomology reported by the Veteran did not warrant a diagnosis of PTSD, this is also an error.  The diagnosis was included in the report of a May 1985 VA examination.  That report documents the Veteran's military and medical history, to include that he spent eight months in Vietnam and was wounded in his left hip during an incident when a mortar exploded at close quarters; that he had to fire his weapon at the enemy and got fired at from enemy guns while getting off a helicopter; that he saw two people getting killed and several wounded when a mortar exploded and felt at the time that he would not survive; that he also felt he might not survive on another occasion when his base camp was shelled by enemy guns and that he saw several dead bodies; that after returning to civilian life, the Veteran felt irritable, tense and anxious and was unable to sleep and had recurrent dreams of jumping off a plane without a parachute; that he admitted to waking up from sleep at times sweating with palpitations and shortness of breath; and that he was withdrawn and seclusive for a while.  Following notations regarding the Veteran's occupational and social history, present complaints, and after conducting a mental status evaluation, the VA examiner provided diagnoses of generalized anxiety disorder and PTSD (in remission).  It is not apparent to the Board what symptomology reported by the Veteran was not compatible with the signs of PTSD as found by the RO.  The Board finds probative weight should be afforded this examination report.  It was based on a review of the evidence of record including an examination of the Veteran and references in-service stressors which are presumed to have occurred based on the Veteran's receipt of the CIB.  

The Board finds that the diagnosis of "PTSD (in remission)" constitutes a valid diagnosis of a mental disorder which was of record at the time of the July 1985 rating decision.  PTSD was a recognized disability by VA at the time of the July 1985 rating decision.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1985).  The Diagnostic and Statistical Manual of Mental Disorders, 1968 edition, (DSM-II) was adopted by VA and incorporated by reference into its regulations for evaluating mental disorders at the time of the July 1985 rating decision.  See 38 C.F.R. § 4.125 (1985).  This publication indicates that the qualifying phrase "in remission" may be used to indicate a period of remission in any disorder but the phrase was "not synonymous with no mental disorder."  See Diagnostic and Statistical Manual of Mental Disorders, (Second edition) 1968, page 3.  This publication clearly indicates that a diagnosis qualified with the term "in remission" is a diagnosis of a mental disorder.  The Board assumes the health care professional who drafted the report of the May 1985 VA examination was aware of the proper nomenclature used for evaluation of mental disorders as set out under DMS-II (it had been in effect since 1968) and that the use of the diagnosis of PTSD and the qualifying term "in remission" was used as defined under that publication.  

Based on the above, the Board finds that the July 1985 rating decision which denied service connection for PTSD should be revised based on CUE.  The Board finds the record at that time includes evidence that the Veteran participated in combat and was, in fact, wounded in combat; that the Veteran reported his participation in combat to a competent health care professional and this professional diagnosed PTSD and linked the disorder back to the Veteran's active duty service based on the in-service stressors reported by the Veteran.  Furthermore, the Board finds the diagnosis of PTSD in remission is a valid diagnosis of the disorder which was of record at the time of the rating decision.  Based on this fact pattern, service connection for PTSD was warranted at the time of the July 1985 rating decision.  The error committed by the RO in July 1985 was of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  See Damrel, 6 Vet. App. at 245 (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

As the Board has found CUE in the July 1985 rating decision, the Board finds the decision must be changed to a grant of service connection for PTSD.  As a result, the finality of the July 1985 rating decision has been nullified.  The evidence of record demonstrates that the Veteran submitted his original application for compensation which includes a claim for a mental disorder (claimed as shaking and nerves), on March 14, 1985.  The effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2015); 38 C.F.R. § 3.400 (2015).  In this case, the Veteran reported he had had symptoms since his discharge from active duty and the examiner diagnosed PTSD based on this report.  The Board finds the Veteran's PTSD was in existence prior to submission of the claim.  As such, the effective date for the grant of service connection for PTSD should be March 14, 1985, the date of receipt of the claim which is later than the date of entitlement.  


ORDER

Entitlement to an effective date of March 14, 1985, for the grant of service connection for PTSD is warranted.  The appeal is granted to that extent only.  


REMAND

In May 2015, the Board remanded the issue of entitlement to TDIU to the RO, in pertinent part, to allow for an appropriate VA examination to be conducted.  The remand instructions provided that the Veteran was to be examined and the examiner should provide an opinion as to whether it was at least as likely as not that the Veteran's service connected disabilities (PTSD rated as 70 percent disabling, bilateral high frequency hearing loss, rated as 40 percent disabling, type II diabetes mellitus, rated as 20 percent disabling, left shoulder adhesive capsulitis rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, residuals of a fracture of the fourth metacarpal, rated as noncompensable, erectile dysfunction, rated as noncompensable, peripheral neuropathy of the right lower extremity, rated as noncompensable, and peripheral neuropathy of the left lower extremity, rated as noncompensable) render the Veteran unable to secure or follow substantially gainful employment.  

In response to the remand instructions, VA scheduled the Veteran for examinations in August and September of 2015.  Unfortunately, the examination reports are not substantially responsive to the Board's remand instructions.  The examiner who conducted the PTSD examination diagnosed the disorder and opined that the level of occupational and social impairment with regard to all mental disorders was occupational and social impairment with reduced reliability and productivity.  The examiner did not provide an opinion as to whether it was as likely as not that the PTSD rendered the Veteran unable to secure or follow substantially gainful employment.  The examiner also did not provide an opinion as to the overall effect that all of the service connected disabilities had on the Veteran's employability.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  In light of the foregoing, this case must be remanded again for the actions set forth below.  

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claims.

2.  Return the claims file to the examiner who conducted the September 2015 VA mental disorders examination and request that the examiner provide an addendum to the examination report which addresses the following:

a.)  Please provide an opinion as to whether it is at least as likely as not that the Veteran's service connected PTSD renders him unable to secure or follow a substantially gainful occupation.  This opinion must take into account the reports of hand tremors linked to the PTSD.
b.) Please provide an opinion as to whether it is at least as likely as not that all of the Veteran's service connected disabilities in conjunction (PTSD, bilateral high frequency hearing loss, type II diabetes mellitus, left shoulder adhesive capsulitis, tinnitus, residuals of a fracture of the fourth metacarpal, erectile dysfunction and peripheral neuropathy of the lower extremities) renders him unable to secure or follow a substantially gainful occupation.

Consideration may be given to the Veteran's level of education, special training and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service connected disabilities are not to be considered.

All pertinent evidence in the electronic records must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The rationale for the opinion must also be provided.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


